Exhibit 10.46

 

[ex10-46_001.jpg]

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This independent contractor agreement is entered into by and between
AATWINASSOCIATES LTD, a limited liability company duly organized and existing
under the laws of United Arab Emirates, whose registered office is at RAK
Business Centre, 712 The Fairmont Hotel, Sheikh Zayed Road, PO Box 65886, DUBAÏ,
UAE (hereinafter referred to as the “AATW”), shall be known as the “Contractor”
(Contractor)

 

and

 

Aircom Pacific, Inc., of 44043 Fremont Boulevard, Fremont, CA 94538, USA in its
name and also on behalf of the direct or indirect legal subsidiary entity of
Aircom to be registered and incorporated as a limited liability company in Malta
(the “Malta Subsidiary”). Aircom and the Malta Subsidiary, together or
separately as the case may be or as the context may require, shall be known as
“the Client” (Client).

 

The parties agree as follows:

 

1. EFFECT AND TERM OF CONTRACT

 

This Agreement will become effective only upon being executed by both Contractor
and Client and shall cover the period commencing on and from 1st January 2019
and ending 31st December 2021. This agreement may be extended beyond the
termination date subject to both parties entering into mutual discussions three
months prior to the expiry of this agreement.

 

2. INDEPENDENT CONTRACTOR STATUS

 

2.1 The parties expressly intend that Contractor is an independent contractor
and not an employee, agent, joint venturer, or partner of Client for any purpose
whatsoever. Contractor will determine the method, details, and means of
performing the services set forth in paragraph 3. Client shall have no right to,
and shall not, control the manner or prescribe the method by which Contractor
will render services to Client pursuant to this Agreement. None of the
provisions of this Agreement shall be interpreted or construed as creating or
establishing a relationship of employer and employee between Contractor and
Client.

 

2.2 Contractor acknowledges and understands that during the term of this
Agreement, Client may from time to time contract with others to perform similar
services.

 

2.3 Client acknowledges and understands that during the term of this Agreement,
Contractor may from time to time contract with others to perform similar
services so long as such services do not conflict with Contractor’s efforts on
behalf of Client and are not contrary to Client’s best interests.

 



INDEPENDENT CONTRACTOR AGREEMENTPage 1 of 9

[ex10-46_001.jpg] 

 

2.4 Save as otherwise provided in this Agreement, Contractor shall: (a) furnish,
at his own expense, whatever labor, materials and equipment he deems necessary
or incidental to his rendering of services pursuant to this Agreement; and (b)
be responsible for all costs and expenses necessary or incidental to his
rendering of services pursuant to this Agreement.

 

2.5 Contractor may engage personnel of his choosing, other than employees of
Client, to assist in performing the services required by this Agreement. Should
Contractor choose to engage any personnel, other than employees of Client, to
assist in rendering services pursuant to this Agreement:

 

2.5.1 Personnel so engaged shall at all times remain under the direct
supervision and control of Contractor.

 

2.5.2 Contractor shall be solely responsible for the selection, hiring, firing,
supervision, assignment and direction, setting of wages, hours and working
conditions, and the adjustment of grievances of any persons he shall engage to
assist in rendering services under this Agreement.

 

2.5.3 Contractor shall determine the method, means and manner of the performance
of the work of any persons he engages to assist in rendering services pursuant
to this Agreement.

 

2.5.4 Contractor assumes full and sole responsibility for the payment of all
wages, benefits or expenses of any person he engages to assist in rendering
services under this Agreement and Contractor shall be responsible for meeting
and fulfilling the requirements of all regulations now or hereinafter prescribed
by any legally constituted authority with respect to any persons engaged by
Contractor to assist in rendering services under this Agreement, including, but
not limited to, carrying requisite insurance, including workers’ compensation
insurance, withholding from wages those amounts required by law, and keeping
adequate and complete payroll and personnel records.

 

2.5.5 Client shall neither have nor exercise disciplinary authority or control
with respect to any persons engaged by Contractor, nor shall Client have
authority to supervise or direct, select, approve, hire, fire or discipline any
person Contractor engages to assist in rendering services under this Agreement.

 

2.5.6 Nothing in this Agreement shall prevent Client from determining in its
sole judgment the quality or effectiveness of Contractor’s efforts made and
results achieved.

 



INDEPENDENT CONTRACTOR AGREEMENTPage 2 of 9

[ex10-46_001.jpg] 

 

3. SERVICES TO BE PERFORMED BY CONTRACTOR

 

3.1 Contractor shall establish and implement a strategy for Client to approach
various airlines for the purposes of Client promoting its products for
installation on aircraft belonging to such airlines as detailed in Appendix 1.

 

3.2 Contractor will determine the method, details, and means of performing the
service referred to in sub-paragraph 3.1 above. Client understands and hereby
warrants that it retains no right to control the method and means by which the
said services are to be performed by Contractor, Contractor's agents, employees,
or assistants. Client retains the right to approve or disapprove of the efforts
of the Contractor in connection with the foregoing services.

 

4. COMPENSATION

 

4.1 The Client shall pay Contractor the sum of Fifteen Thousand One Hundred and
Twenty Euros (Euro 15,1 20) per month (exclusive of value added tax, if any) in
arrears. The payment of each monthly instalment or any pro rata portion thereof
in the event of an earlier termination of this Agreement (as the case may be)
shall be made by the seventh day following the end of the relevant month or
following the date of termination of this Agreement, whichever occurs the
earlier.

 

4.2 The Client shall giving 2000 shares stock options per year to the
Contractor, which will subject to final approval by the compensation committee
of Aerkomm’s board of directors.

 

4.3 Client shall reimburse Contractor for air fares incurred by Contractor on
Client’s behalf upon presentation to Client of suitable receipts. Contractor
shall provide Client with details of any travel to be undertaken by Contractor,
including, but not limited to, dates, duration, location, purpose and itinerary.
No such overseas travel may be undertaken on Client’s behalf without the prior
approval of the Client.

 

4.4 Client shall reimburse Contractor in an amount not to exceed €300 (Euro
Three Hundred) per night (exclusive of any taxes or similar charges as may be
applicable) for lodging expenses incurred by Contractor on Client’s behalf upon
presentation to Client of suitable receipts for overseas travel requiring
overnight stays.

 

4.5 The Client will reimburse Contractor for all actual, necessary and
reasonable expenses incurred by Contractor in the course of his performance of
services hereunder. Contractor will properly account for all such expenses.

 

5. OBLIGATIONS OF CONTRACTOR

 

5.1 Contractor agrees to provide for Contractor's own medical, dental, and
vision expenses and insurance, including payment of any health insurance
premiums, and agrees to hold harmless and indemnify Client for any and all
claims arising out of any injury or disability suffered by the Contractor,
except if and to the extent that such claims arise or result from Client’s or
its employees’ or agents’ wilful default or negligence, including the failure to
perform their obligations under this Agreement. 

 

INDEPENDENT CONTRACTOR AGREEMENTPage 3 of 9

[ex10-46_001.jpg] 



 

5.2 Contractor shall be solely responsible for providing workers' compensation
insurance for the Contractor and Contractor's agents, employees or assistants
who are not assigned by the Client to the Contractor. Contractor further agrees
to hold harmless and indemnify Client for any and all claims arising out of any
injury, disability or death of Contractor or any of Contractor's agents,
employees or assistants who are not assigned by the Client to the Contractor, as
may be suffered or experienced in the course of fulfilling Contractor's
obligations under this Agreement, except if and to the extent that such claims
arise or result from Client’s or its employees’ or agents’ wilful default or
negligence, including the failure to perform their obligations under this
Agreement.

 

5.3 Except as set forth in the proviso to this sub-paragraph 5.3 and in
sub-paragraphs 6.1 and 6.2 below, Contractor shall be solely responsible for
providing all tools, materials and equipment necessary for completion of the
duties set forth above. Provided that Client shall forthwith make available and
provide Contractor, at his request and free of any charge or fee, with any
software, information, documentation, resources and/or equipment relating to
Client’s business for use by Contractor during any trade shows or meetings which
Contractor may attend in furtherance of this Agreement or generally as may be
deemed necessary and/or required by the Contractor for the performance of this
Agreement.

 

5.4 Upon termination of this Agreement for any reason whatsoever, Contractor
shall return to Client all equipment, documentation, information and other
Client property provided by Client, specifically including, but not limited to,
any software, information, documentation, resources and/or equipment referred to
in sub-paragraph 5.3 above and that equipment set forth in sub-paragraphs 6.1
and 6.2 below.

 

5.5 Neither this Agreement nor any duties or obligations under this Agreement
may be assigned by Contractor without prior written consent of Client. Provided
that Contractor shall be permitted to engage personnel to assist his performance
pursuant to sub-paragraph 2.5 above.

 

6. OBLIGATIONS OF CLIENT

 

6.1 Client agrees to comply with all reasonable requests of Contractor for
software, information, documentation, resources, equipment or material in the
custody or control of Client as may be necessary for completion of this
Agreement as further set out in sub-paragraph 5.3 above.

 

6.2 Client shall reimburse Contractor any and all mobile telephone service costs
relating to usage on performing Contractor’s obligations under this Agreement
behalf of Client.

 

6.3 Neither this Agreement, nor any duties or obligations under this Agreement,
may be assigned by Client without prior written consent of Contractor.

 

INDEPENDENT CONTRACTOR AGREEMENTPage 4 of 9

[ex10-46_001.jpg] 



 

7. TERMINATION OF AGREEMENT

 

7.1 Notwithstanding any other provision of this Agreement, this Agreement shall
terminate automatically on the occurrence of any of the following events ,
whichever occurs the earliest: (1) the lapse of the Term; or (2) death or
disability of Contractor; or (3) assignment of this Agreement by either party
without the express written consent of the other party. As used herein,
“disability” means any physical or mental condition that prevents Contractor
from performing Contractor's obligations pursuant to this Agreement for a period
of more than 30 days.

 

7.2 Should Client default in the performance of this Agreement, or materially
breach any of its provisions, Contractor, at Contractor's option, may terminate
this Agreement immediately by giving written notice to the Client.

 

7.3 Should Contractor default in the performance of this Agreement, or
materially breach any of its provisions, Client, at Client's option, may
terminate this Agreement immediately by giving written notice to Contractor.

 

7.4 In the event of a termination of this Agreement prior to the expiration of
the Term, the sole obligation of the Client will be to pay the pro rata amount
of the monthly payment due under sub-paragraph 4.6.1 , any Per Diem Payment
amounts due under sub-paragraph 4.3 and any incurred but unreimbursed expenses
under sub-paragraphs 4.4, 4.5, 4.6.2, and 6.2, provided, however, that the cost
of equipment provided by Client to Contractor but not returned by Contractor may
be offset against amounts due under sub-paragraphs 4.4, 4.5, 4.6.2, and 6.2.

 

8. INDEMNIFICATION OF LIABILITY

 

8.1 Contractor shall indemnify and hold Client harmless against any and all
liability imposed or claimed, including attorneys' fees and other legal
expenses, arising directly or indirectly from any act or failure of Contractor
or Contractor's employees or agents, including all claims relating to the
injury, disability or death of any person or damage to any property, except if
and to the extent that such liability arises or results from Client’s or its
employees’ or agents’ fraud, wilful default or negligence, including the failure
to perform their obligations under this Agreement.

 

8.2 Client shall indemnify and hold Contractor harmless against any and all
liability imposed or claimed, including attorneys' fees and other legal
expenses, arising directly or indirectly from any act or failure of Client or
Client's employees or agents, including all claims relating to the injury,
disability or death of any person or damage to any property, except if and to
the extent that such liability arises or results from Contractor’s or his
employees’ or agents' fraud, wilful default or negligence, including the failure
to perform their obligations under this Agreement.

 

INDEPENDENT CONTRACTOR AGREEMENTPage 5 of 9

[ex10-46_001.jpg] 

 

9. GENERAL PROVISIONS

 

9.1 Entire Agreement. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties hereto with respect to the services of
Contractor, and contains all of the covenants and agreements between the parties
with respect to such services in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducement, promises or
agreements, oral or otherwise, with regard to this Agreement or the services to
be rendered under it have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein. My modification of this Agreement must
be made in writing and signed by Contractor and the President of Client.

 

9.2 Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way. The parties shall use all reasonable endeavours to
replace the invalid, void or unenforceable provision by a valid provision the
effect of which is as close as possible to the intended effect of the invalid,
void or unenforceable provision.

 

9.3 Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of California. The courts of California
shall have exclusive jurisdiction to determine any dispute in relation to this
Agreement.

 

DATED: ______________, 2018 By [ex10-46_002.jpg]      AIRCOM PACIFIC, INC.
Jeffrey Wun — CEO       DATED: ______________, 2018 By: [ex10-46_003.jpg]    
AATWINASSOCIATES 01/02/2019                  

 

INDEPENDENT CONTRACTOR AGREEMENTPage 6 of 9

[ex10-46_001.jpg] 



 

APPENDIX 1 - The Service

 

The Terms of Reference addresses the support of the development, certification
and installation of the AIRCOM product on the Airbus family aircraft, assisting
to get new customers, new STCs on the different Boeing aircraft models,
contractual obligations and support levels with customers and suppliers.

 

Phase 1:

 

●Meetings follow up between AIRCOM and Airbus to ensure that the conditions of
the agreement between AIRCOM and Airbus are met.

 

Purpose:

 

ØDetermine the road map between AIRCOM and Airbus to achieve that terms and
schedule, way of working and pre-evaluate the terms and conditions of a future
commercial and technical relationship between AIRCOM and Airbus.

 

ØDefine a common approach to develop Service Bulletins for the installation of
AIRCOM system on the Airbus A318, A330, A340, A350 and A380 family.

 

ØDefine a common approach to develop STCs for the installation of AIRCOM system
on different Boeing aircraft models.

 

ØAssist AIRCOM for the sale of the product.

 

Phase 2:

 

●Support to the development of the Service Bulletins until completion of AIRCOM
contractual obligations to Airbus under the Detailed Agreement.

 

Purpose:

 

ØSupport AIRCOM during the Service Bulletin development process, ensure the
liaison between the AIRCOM and Airbus, provide anticipation of problems and help
find solutions.

 

ØSupport AIRCOM for the selection of the Maintenance Repair Organization (MRO)
for AIRCOM product embodiment and ensure that the working party is done on time
and quality.

 

●The scope of work addresses the support of hardware parts provided by AIRCOM to
its existing and future clients and for which a contractual support obligation
exists, directly or indirectly.

 

INDEPENDENT CONTRACTOR AGREEMENTPage 7 of 9

[ex10-46_001.jpg] 



 

Phase 3:

 

●Analysis of the existing situation and of the risks that AIRCOM may face in
terms of reputation or of liabilities. This will include in particular the
following work:

 

Øanalyse the contractual obligations of AIRCOM to its clients, and the
obligations of its suppliers

 

Øanalyse the current support organization from a physical viewpoint
(inventories, logistics, repair centers...), as well as assess the organization
that is expected to be put in place in the medium term (new products, new
clients, retrofits)

 

Øunderstand the specific constraints related to the AIRCOM technologies if any,
such as antenna technology, throughput characteristics, communications protocols
and standards, ARINC etc...

 

Øreview the current difficulties met by AIRCOM, its suppliers or the airlines to
achieve the expected level of support service,

 

Øanalyze the specific issues related to the evolution of the hardware from the
first generation to the second one and of the consequences on current clients
(retrofits, stakes, obligations, liabilities),

 

Phase 4:

 

●Definition of the various scenarios / action plans that AIRCOM may select to
implement a support organization that would be comparable with best-in- class
approaches recognized by leading airlines.

 

This will include in particular the following aspects:

 

Ødefine the contractual requirements to achieve industry standard support levels
from both a line- fit and a retrofit perspectives,

 

Øestablish a status of the most suitable support organization for AIRCOM
products (who does what): by AIRCOM, by the suppliers, by a third party? How are
the interfaces / processes defined?

 

Ødefine the role that AIRCOM should maintain internally to monitor its Supply
Chain and implement define the role that AIRCOM should maintain internally to
monitor its Supply Chain and implement corrective actions / change plans when
needed. In particular, this may require to define a new define the role that
AIRCOM should maintain internally to monitor its Supply Chain and implement
corrective actions / change plans when needed. In particular, this may require
to define a new contractual approach with the suppliers,

 

Ødefine what type of data base/repository could be defined to collect and crunch
the data (MTBUF, MTBUR, TAT etc...) coming from suppliers and from clients,
report on problems (with a medium term approach including feed- back, resolution
statistics etc.. ), monitor the suppliers (corrective actions) and permit the
implementation of structurally profitable FBH solutions.

 

INDEPENDENT CONTRACTOR AGREEMENTPage 8 of 9

[ex10-46_001.jpg] 



 

B - Methodology of work – planning/recommendation/follow-up

 

●Review of the clients and suppliers contracts, obligations and current
difficulties that arise to support the clients as per their expectations and of
AIRCOM’s considerations about the perspectives that will derive from the
technology developments, change of suppliers and expanding fleet to be supported
with a medium-term perspective.

 

●Conducting interviews with the relevant persons in charge of all support
related aspects will be critical.

 

●Deliverable: a high level report of the as- is situation, review of stakes
sorted by order of importance (against to-be - defined financial, commercial and
operational criteria, and industry standards)

 

●Define with AIRCOM the objectives that considers should be achieved by its
global support organization: internally, by the suppliers, level of clients
satisfaction to be achieved short and medium term etc.

 

 



INDEPENDENT CONTRACTOR AGREEMENTPage 9 of 9



 

